mn & Ww bd

oOo co ~~ NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01876-RSL Document 69 Filed 06/20/19 Page 1 of 3

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
DANIEL W. MORRIS, as Personal NO. 2:18-cv-01876-RSL
Representative of the Estate of WILLIAM
A. MORRIS, STIPULATION AND ORDER OF
a DISMISSAL WITH PREJUDICE OF
Plaintiffs, DEFENDANT CBS CORPORATION
Vv.
[PROPOSED}

AIR & LIQUID SYSTEMS
CORPORATION, et al.,

Defendants.

STIPULATION

Plaintiff Daniel W. Morris, as Personal Representative of the Estate of William A. Morris
(hereinafter “Plaintiff’), and Defendant CBS Corporation by and through his counsel of record,
stipulate that all claims against CBS Corporation only may be dismissed with prejudice and

without costs or fees as to any party in the above-captioned matter, reserving to Plaintiff his claims

against the other parties.
/tf
Hf
Mf
tif
STIPULATION AND ORDER OF DISMISSAL WITH Tanenbaum Keale, LLP
PREJUDICE OF DEFENDANT CBS CORPORATION - One Convention Place

701 Pike Street, Suite 1575
1 Seattle WA 98101
(206) 889-5150

 
io CO “SI NWN A FF W NO =

MS Pw BN HO HN KH NO RR RB BP Be ee ell ee
Nn A F&F Ww HO HY OF OBO BH SIT HD TAD F&F W NHS HH FS

 

 

Case 2:18-cv-01876-RSL Document 69 Filed 06/20/19 Page 2 of 3

DATED this 20% day of June 2019.

By: s/Glenn 8. Draper

Glenn S. Draper, WSBA #24419
BERGMAN DRAPER OSLUND, PLLC
821 — 24 Avenue, Suite 2100

Seattle, WA 98104

Telephone: (206) 957-9510

Email: glenn@bergmanlegal.com

Attorneys for Plaintiffs

STIPULATION AND ORDER OF DISMISSAL WITH
PREJUDICE OF DEFENDANT CBS CORPORATION -
2

DATED this 20" day of June 2019.

By: s/Malika Johnson

Malika Johnson, WSBA #39608

TANENBAUM KEALE LLP

One Convention Place

701 Pike Street, Suite 1575

Seattle WA 98101

(206) 889-5150

Email: mijohnson@tktrial.com
seattle.asbestos(@tktrial.com

 

Attorneys for CBS Corporation

Tanenbaum Keale, LLP
One Convention Place
701 Pike Street, Suite 1575
Seattle WA 98101
(206) 889-5150

 
oO CO YN DBD A BP WY HY Be

BW NR NR RD ND ND RD a ei ea ea ea ea
Dn A FF Ww NH §—§ DB OO © DW DR WH BP W BH KS CS

 

 

Case 2:18-cv-01876-RSL Document 69 Filed 06/20/19 Page 3 of 3

ORDER OF DISMISSAL
THIS MATTER having come before the Court by way of stipulated motion by Plaintiff
and Defendant CBS Corporation to dismiss all claims against CBS Corporation, with prejudice
and without fees and costs, and the Court being fully advised in the premises, now, therefore, it is
hereby ORDERED as follows:
All of Plaintiffs claims against CBS Corporation only are hereby dismissed with prejudice

and without costs as to any party.

DATED July [S, 2019.
Mk S tai

THE HONORABLE ROBERT S. LASNIK

PRESENTED BY:

By: s/Malika Johnson

Malika Johnson, WSBA #39608
TANENBAUM KEALE LLP
One Convention Place

701 Pike Street, Suite 1575
Seattle WA 98101

(206) 889-5150

Email: mjohnson@tktrial.com

seattle.asbestos(@tktrial.com

Attorneys for CBS Corporation

STIPULATION AND ORDER OF DISMISSAL WITH ouetaum weal, ae

ne Convention ce
PREJUDICE OF DEFENDANT CBS CORPORATION - 401 Pike Street, Suite 1575
3 Seattle WA 98101

(206) 889-5150

 
